This is a petition for a new trial in the matter of the allowance of the account filed by Catharine Hunt, administratrix of the estate of Michael Hunt, of the doings *Page 208 
of said Michael Hunt, as guardian of the estates of Mary A. Devitt, Michael Devitt, and John Devitt. It is filed by the guardian of said wards, appointed on the death of the former guardian.
The ground of the petition is that charges to the amount of $1,000 against the estate of the wards were wrongfully and unlawfully included and allowed in the account of the said administratrix, which had already been contained and allowed in an account filed by the said Michael Hunt in his life-time, and that such fact did not come to the knowledge of the petitioners until the hearing on the appeal of the said Catharine Hunt from the decree of the Court of Probate of East Greenwich allowing said account, upon which no decree of this court has been entered, and that such fact could not have been earlier known to them by the exercise of reasonable diligence.
Considerable delay in the filing of the petition and the issuance of the citation thereon has ensued. In excuse for the delay the petitioners allege certain facts which are denied by the counsel for the administratrix, and he offers to file the affidavit of his client in support of such denial. No decree having been entered on the appeal, the petition for new trial was seasonably filed, and as we do not see that the delay has prejudiced the interests of the administratrix, we do not deem it important.
Our opinion is that the petition should be granted.